Title: To George Washington from Colonel William Woodford, 6 July 1776
From: Woodford, William
To: Washington, George



Dear Sir:
Williamsburg,July 6th, 1776.

I was favored with yours of the 10th of November and should long ago have thanked you for your kind advice therein contained, together with your polite assurance, of your thorough

approbation of my appointment, but supposing you too much engaged in your important office, I feared I might be troublesome; this, and not want of respect alone occasioned my silence. Have ever since made the subject of your letter the line of my conduct, how far the common cause has been benefitted by it, becomes not me to say, but this I venture to affirm, that I have at all times exerted my best ability in the service.—I am sorry to trouble you with complaints, but give me leave Sir to say I feel myself much hurt by the late promotion of my very worthy friend Col. Mercer, and to request your patience to hear my reasons in the best manner I am capable of giving them, with that freedom, which I flatter myself will not be taken amiss by you.—
When the military establishment of this colony first took place, I offered my service in any post the convention thought proper to appoint me to, without soliciting any one man of that Body for his vote or interest before the ballot began, I informed the House of which I was at that time a Member that I wished to serve under that Gentleman, and desired no person would vote for me in preference to him, notwithstanding all that could be said he was rejected, and my appointment confirmed. When the Honorable, the Congress, took out [our] troops upon the Continental Establishment, a few months ago, I again expressed my wish that Colonel Mercer might be appointed to a higher office, their wisdom directed them to make the arrangement otherways, and I looked upon the army as firmly established in such a manner, that every officer would rise in his turn, unless some fault could be laid to his charge. I have the same good opinion of that gentleman I ever had, but what I complain of is the impropriety as I conceive of the appointment, and that the promotion of an officer at that time serving under me, (however well he may deserve it) reflected dishonor upon myself, and will be attributed by the world to some misconduct in me, or at best inability to fill a higher office. I am informed from good authority, that a similar promotion is now in contemplation in favor of Col. Stephens. From the above reasons, I must request your permission to retire, not with any intention to promote any disturbances either, in the army, or country, but on the contrary to do any future service in a private way, to my country, and the common cause, to which I feel myself as warmly attached as

ever. Before I conclude I will take the liberty to appeal to your own feelings as an officer, upon such an occasion, and to ask you what light I must be looked upon in the army for the future. My opposition to a popular military Officer, and my exertion to introduce some discipline among those infant troops, has gained me enemys, who I can see exulting in the late promotion, though they hate the man. Wishing you all happiness and success in our Glorious cause, I have the honor to be with the greatest respect, Your Excellency’s Most Obt humble Servant,

Wm. Woodford.

